Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated October 7, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claim 4 drawn to an invention nonelected with traverse in the reply filed on April 23, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
Claims 3, 5 and 11 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 3, 5 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102/103
Claim(s) 1-3 and 10 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1).
With regard to claim 3, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. has been withdrawn in view of Applicant’s amendment. Claim 3 has been cancelled.
With regard to claims 1-2 and 10, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. stands.
	Regarding claim 1, Eastman teaches a method of carbon dioxide hydrogenation, comprising: 
• introducing gaseous water to a positive electrode (= water 380 in the form of a vapor, steam, or liquid travels across the exterior of the cylinder, thus contacting the anode 310) of an electrolysis cell (= the electro-hydrocarbon device 300 is configured as a cylindrical unit) comprising the positive electrode (= the anode 310), a negative electrode (= the cathode 330), and a proton-conducting membrane between the positive electrode and the negative electrode (= the electrolyte 320) [page 10, [0245]; and Fig. 3], the proton-conducting membrane comprising at least one perovskite material having an ionic conductivity greater than or equal to about 10-2 S/cm (= exemplary desirable properties of the electrolyte materials include the following: a specific ionic conductivity of greater than about 10-2 S/cm) [page 10, [0243]] at one or more temperatures within a range of from about 150°C to about 650°C (page 8, [0179]) and 

selected to comprise one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium- strontium-niobate (BSNYYb), and Ba2(YSn)O5.5 (= Ba2YSnO5.5) [page 9, [0199]]; 
• introducing carbon dioxide to the negative electrode of the electrolysis cell (= a gaseous influent 360 comprising at least one of carbon monoxide and carbon dioxide flows through the interior of the cylinder, thus contacting the cathode 330); and 
• applying a potential difference between the positive electrode and the negative electrode of the electrolysis cell to generate hydrogen ions from the gaseous water that diffuse through the proton-conducting membrane and hydrogenate the carbon dioxide at the negative electrode (= the electrical power source 340 creates an electrical potential between the cathode 330 and the anode 310 that drives the electrolysis of water to create hydrogen ions and liberate oxygen in effluent 390. The hydrogen ions travel from the anode 310 through the electrolyte 320 to reach the cathode 330, where they react with carbon monoxide and/or carbon dioxide to create hydrocarbons in effluent 370) [page 10, [0245]].
	Regarding claim 2, Eastman teaches the method further comprising selecting the at least one perovskite material to have a H+ conductivity (= perovskites) [page 8, [0194] to page 9, [0199]] greater than or equal to about 10-2 S/cm (= exemplary desirable properties of the electrolyte materials include the following: a specific ionic conductivity of greater than about 10-2 S/cm) [page 10, [0243]] at one or more temperatures within a range of from about 350°C to about 650°C (page 8, [0179]).
	Regarding claim 10, Eastman teaches wherein introducing gaseous water to a positive 

electrode (= water 380 in the form of a vapor, steam, or liquid travels across the exterior of the cylinder, thus contacting the anode 310) of an electrolysis cell (= the electro-hydrocarbon device 300 is configured as a cylindrical unit) comprises exposing the positive electrode of the electrolysis cell to the gaseous water without exposing the negative electrode of the electrolysis cell to the gaseous water (= a gaseous influent 360 comprising at least one of carbon monoxide and carbon dioxide flows through the interior of the cylinder, thus contacting the cathode 330. Water 380 in the form of a vapor, steam, or liquid travels across the exterior of the cylinder, thus contacting the anode 310) [page 10, [0245]; and Fig. 3].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
I.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Wu et al. (“Electrochemical Conversion of H2O/CO2 to Fuel in a 

Proton-Conducting Solid oxide Electrolyser,” Journal of Power Sources (2013 Jun 15), Vol. 232, pp. 187-192) and Sala et al. (US Patent Application Publication No. 2014/0284220 A1).
Eastman is as applied above and incorporated herein.
Regarding claim 5, the method of Eastman differs from the instant invention because Eastman does not disclose selecting the positive electrode to comprise one or more of a double perovskite material, a single perovskite material, a Ruddelsen-Popper perovskite material, and a composite material comprising at least two different perovskite materials.
Eastman teaches that the electrical power source 340 creates an electrical potential between the cathode 330 and the anode 310 that drives the electrolysis of water to create hydrogen ions and liberate oxygen in effluent 390 (page 10, [0245]). The anode of the electro-hydrocarbon devices may comprise various materials (page 9, [0220]).
Wu teaches the direct conversion of CO2/H2O into fuel in a proton-conducting solid oxide electrolyser with the configuration (La0.75Sr0.25)0.95Mn0.5Cr0.5O3-δ (LSCM, oxygen electrode)/BaCe0.5Zr0.3Y0.16Zn0.04O3-δ (BCZYZ, proton-conducting electrolyte)/Ni (fuel electrode) at 600 oC (page 187, abstract; and page 188, Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Eastman by selecting the positive electrode to comprise one or more of a double perovskite material, a single perovskite material, a Ruddelsen-Popper-type perovskite material, and a composite material comprising at least two different perovskite materials because a (La0.75Sr0.25)0.95Mn0.5Cr0.5O3-δ (LSCM, oxygen electrode) electrochemically oxidizes H2O - 2e → H+ 

± 1/2O2.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	The method of Eastman differs from the instant invention because Eastman does not disclose selecting the negative electrode to comprise a cermet material comprising at least one metal and at least one perovskite.
	Eastman teaches the cathode of the electro-hydrocarbon devices may comprise various electrocatalysts (page 6, [0078]).
	Sala teaches that:
The invention results from the finding made by the applicant that the use of electrodes (cathode and anode) comprising a proton-conducting ceramic (typically electrodes formed of a cermet including a mixture of said ceramic of perovskite type and a metal alloy and/or a perovskite doped with a lanthanide with one or more degrees of oxidation) surrounding a proton-conducting electrolyte and having a sufficiently high electroactive surface/geometric surface ratio makes it possible to work at much higher current densities than those provided in the prior art without risk of delamination of said electrodes (page 2, [0042]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Eastman by selecting the negative electrode to comprise a cermet material comprising at least one metal and at least one perovskite because using a cathode comprising a proton-conducting ceramic 

(typically electrodes formed of a cermet including a mixture of said ceramic of perovskite type and a metal alloy) makes it possible to work at much higher current densities than those provided in the prior art without risk of delamination of the electrodes.
	Furthermore, a cathode comprising a proton-conducting ceramic (typically electrodes formed of a cermet including a mixture of said ceramic of perovskite type and a metal alloy) electrochemically reduces CO2 →  CxHyOz where x≥0<y≤(2x+2) and 0≤z≤2x (Sala: page 5, [0113]; and Fig. 4).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Norby (“Advances in Proton Ceramic Fuel Cells, Steam Electrolyzers, and Dehydrogenation Reactors Based on Materials and Process Optimizations,” ECS Transactions (2017 Aug 31), Vol. 80, No. 9, pp. 23-32).
	Eastman is as applied above and incorporated herein.
	Regarding claim 11, the method of Eastman differs from the instant invention because 

Eastman does not disclose heating the gaseous water to a temperature within the range of from about 150°C to about 650°C effectuating the ionic conductivity greater than about 10-2 S/cm within the proton-conducting membrane prior to applying a potential difference between the positive electrode and the negative electrode of the electrolysis cell.
	Eastman teaches water 380 in the form of a vapor, steam, or liquid travels across the exterior of the cylinder, thus contacting the anode 310 (page 10, [0245]).
	Norby teaches that the use of waste or renewable heat to generate and superheat the steam allows operation at high electrical efficiencies. High steam pressures reduce p-type electronic conduction at the oxygen+steam electrode and the use of novel mixed proton-electron conducting double perovskites lowers the overpotential and hence p-type short circuit current further, altogether yielding acceptable faradaic efficiencies of the electrolyzer (page 23, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Eastman by heating the gaseous water to a temperature prior to applying a potential difference between the positive electrode and the negative electrode of the electrolysis cell because superheating the steam allows operation at high electrical efficiencies.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, one having ordinary skill in the art has the skill to bring the temperature of 

the steam up to the operating temperature of the device prior to applying a potential difference between the positive electrode and the negative electrode of the electrolysis cell.
	As to “within the range of from about 150°C to about 650°C,” considering that Norby is silent as to the specific temperature, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	As to “effectuating the ionic conductivity greater than about 10-2 S/cm within the proton-conducting membrane,” the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].


Continued Response
Drawings
The drawings were received on September 11, 2019.  These drawings are acceptable.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2
	line 3, the word -- a -- should be inserted after the word “have”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 20 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20
	lines 1-2, “selecting the at least one perovskite material to comprise BaZr0.3Ce0.5Y0.1Yb0.1O3-δ” is new matter.

Claim 28
	lines 1-2, “selecting the positive electrode to comprise a composite material comprising Sm1-xSrxCoO3-δ and BaZr0.8-yCeyY0.2-xYbxO3-δ” is new matter.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitations in new claims 20 and 28. Applicant has not provided the page number and line numbers from the specification as to where the new limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 102/103
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above.
	Eastman is as applied above and incorporated herein.
	Regarding claim 22, Eastman teaches selecting the at least one perovskite material to comprise the Ba2(YSn)O5.5 (= Ba2YSnO5.5) [page 9, [0199]].
	Regarding claim 24, Eastman teaches selecting the proton-conducting membrane to be substantially homogeneous (= Ba2YSnO5.5) [page 9, [0199]].

Claim Rejections - 35 USC § 103

I.	Claims 19-20, 23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
Eastman is as applied above and incorporated herein.
Regarding claim 19, the method of Eastman differs from the instant invention because Eastman does not disclose selecting the at least one perovskite material to comprise the yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb).
Eastman teaches that:
The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device.  Protonic conductors comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8,[0179]).

In regards to polymeric materials and solid acids, the following exemplary list of protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described herein (page 8, [0180]):
mixed perovskites of the type A2B’B”Oσ(AB’1/2B”1/2O3) where A is Ba+2 and B’ and B”, respectively, are trivalent ions (Er, Gd, La, Yb, and Ca) and pentavalent ions (Nb, Ta, and Te) [page 9, [0195]).

	Kjolseth teaches hydrogen transport membranes (page 3, [0078]). 
The hydrogen transport membrane must be of a material that can selectively transport hydrogen in ionic form as protons. It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2. The membrane material should not promote carbon deposits in the reactor, which typically means that the material should have very low tendency towards carbon uptake, should be of a basic nature and also should have a surface that does not catalytically 

promote activation of alkanes, in particular methane (page 4, [0080]).

One group of materials that can meet these requirement is some mixed metal oxides, and it is preferred if the membrane material used in the hydrogen transport membrane comprises a mixed metal oxide. Ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm. The proton conductivity of the membrane of the invention is preferably at least 1.5x10-3 S/cm, especially at least 5x10-3 S/cm. Further, ideally the membrane of the invention should an oxygen transport number of 0.001 to 0.5, such as 0.01 to 0.2, preferably between 0.05 and 0.1 (page 4, [0081]).

	Preferred membrane materials therefore include pervoskites according to the general formula (IV) 
					AB1-qB’qOz	(IV) 
wherein A = La, Ba, Sr or Ca or a mixture thereof; B = Ce, Zr, Ti, In, Tb, Th or Cr or a mixture thereof and B’ = Y, Yb, Gd, Pr, Sc, Fe, Eu, In or Sm or a mixture thereof; z is a number sufficient to neutralize the charge; and 0.01≤q≤0.5. It will be appreciated that B and B’ are different metals (page 4, [0083] and [0084]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one perovskite material described by Eastman by selecting the at least one perovskite material to comprise the yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) because Eastman teaches that protonic conductors comprising ceramic mixed oxides such as cerates and zirconates are preferred for high temperature (e.g., about 500o C. to about 900o C.) operation and include mixed perovskites of the type A2B’B”Oσ(AB’1/2B”1/2O3) where yttrium- and ytterbium-doped barium-zirconate-cerate is such a protonic conductor as taught by Kjolseth (page 4, [0080] to [0083]: AB1-qB’qOz).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 20, Kjolseth teaches selecting the at least one perovskite material to comprise BaZr0.3Ce0.5Y0.1Yb0.1O3-δ (= AB1-qB’qOz) [page 4, [0083] and [0084]).
	Regarding claim 23, Kjolseth teaches selecting the proton-conducting membrane to have a thickness within a range of from about 5 µm to about 1000 µm (= the membrane layer may have a thickness of 1 to 500 micrometers) [page 4, [0121]].
	Regarding claim 28, the method of Eastman differs from the instant invention because Eastman does not disclose selecting the positive electrode to comprise a composite material comprising Sm1-xSrxCoO3-δ and BaZr0.8-yCeyY0.2-xYbxO3-δ.
	Eastman teaches contacting an influent selected from the group consisting of water-containing influents and hydrogen-containing influents with an anode connected to the cathode by an electrolyte (page 2, [0012]). The anode of the electro-hydrocarbon devices may comprise various materials (page 9, [0220]).
	Kjolseth teaches that:
More specifically, a preferred final (i.e. sintered) first electrode layer comprises a mixed metal oxide of formula (I) 

				AZraCebAcccO3-y	(I) 
 wherein A is Ba, Sr or Ca; the sum of a+b+c equals 1; b is 0-0.45; c is 0.1-0.5; Acc is a trivalent transition metal or lanthanide metal such as Y, Yb, Pr, Eu, Pr, Sc or In, or a mixture thereof; and 
y is a number such that formula (I) is uncharged, e.g. y is 2.75≤y≤2.95 (page 6, [0168] to [0174]).

FIG. 7 shows the membrane reactor in action. The membrane separates a first zone 

from a second zone. The first zone contains methane and steam. Upon dehydrogenation of the methane, hydrogen in the form of protons passes through the membrane to the second zone.  Current is applied across the membrane to encourage transport (page 10, [0277]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Eastman by selecting the positive electrode to comprise a composite material comprising Sm1-xSrxCoO3-δ and BaZr0.8-yCeyY0.2-xYbxO3-δ because BaZr0.8-yCeyY0.2-xYbxO3-δ is an electrode material which dehydrogenates methane and steam to form protons. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 29, the method of Eastman differs from the instant invention because Eastman does not disclose selecting the negative electrode to comprise a cermet material comprising nickel and one of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)5.5.
	Eastman teaches that the cathode of the deoxygenation devices may comprise various materials known to catalyze the deoxygenation of carbon dioxide to carbon monoxide (page 13, [0269]).
	Kjolseth teaches wherein said membrane electrode assembly comprises, in the 

following layer order: 
(I) a supporting electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y;
(II) a membrane layer material comprising AZraCebAcccO3-y;
(III) a second electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y,

wherein, for each layer independently, A is Ba, Sr or Ca or a mixture thereof; the sum of a+b+c equals 1; b is 0-0.45; c is 0.1-0.5; Acc is Y, Yb, Pr, Eu, Pr, Sc or In, or a mixture thereof; and y is a number such that formula (I) is uncharged, e.g. y is 2.75≤y≤2.95 (page 2, [0045] to [0055]).

Either anode or cathode can be present at the centre of the cylinder and the first electrode layer can be either anode or cathode (page 6, [0158]).

Thus, the membrane is provided with an electrode in order to allow an electric field to be applied over the membrane (page 9, [0242]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Eastman by selecting the negative electrode to comprise a cermet material comprising nickel and one of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)O5.5 because a second electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y allows an electric field to be applied over a membrane comprising AZraCebAcccO3-y.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the at least one perovskite material to comprise the yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb).
Claims 25 and 26 define over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the positive electrode to comprise MBa1-xSrxCo2-yFeyO5-δ.
	Claim 27 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the positive electrode to comprise M2NiO4-δ., where M is La, Pr, Gd, or Sm.
The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 21 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment

Applicant's arguments filed October 7, 2021 have been fully considered but they are not 
persuasive. The standing prior art rejections have been maintained for the following reasons:
Applicant states that Eastman, Wu, Sala and Norby do not describe, teach, or suggest introducing gaseous water to a positive electrode of an electrolysis cell comprising a proton-conducting membrane comprising at least one perovskite material selected to comprise one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium- niobate (BSNYYb), and Ba2(YSn)O5.5.
	In response, Eastman teaches that the proton conductors include Ba2(YSn)O5.5 (page 9, [0199]).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WO 2015/156525 is cited to teach anodes of PrBaO0.5Sr0.5Co1.5Fe0.5O5+d and NdBa0.5Sr0.5Co1.5Fe0.5O5+d (lines 85-88).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 29, 2021